      Case 1:19-cv-11529-RGS Document 65 Filed 05/10/21 Page 1 of 10




                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 19-11529-RGS

                   AMGUARD INSURANCE COMPANY

                                     v.

                          LANDON RICHMOND

               MEMORANDUM AND ORDER ON
        DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT

                               May 10, 2021

STEARNS, D.J.

     AmGUARD Insurance Company (AmGUARD) alleges that Landon

Richmond’s careless smoking caused a fire at his upstairs art gallery (Know

No Truth) at 228 Newbury Street in Boston. The fire also damaged the

premises of AmGUARD’s insured, Pranzini Inc., which operated Piattini

Wine Bar (Piattini) on the ground floor. Richmond now moves for summary

judgment. For the following reasons, the court will deny the motion.

                             BACKGROUND

     Piattini’s owner, Josephine Megwa, and her employees regularly

smelled smoke and incense emanating from Richmond’s gallery. Pl.’s Ex. 4

(Megwa Dep.) (Dkt # 61-6) at 16, 22, 25, 27, 51; Pl.’s Ex. 9 (Stoyanova Dep.)

(Dkt # 61-11) at 27; Pl.’s Ex. 10 (Cano Dep.) (Dkt # 61-12) at 52-53, 59. She

complained of the odor several times to Charles Talanian, the director of
          Case 1:19-cv-11529-RGS Document 65 Filed 05/10/21 Page 2 of 10




business development for the property manager of 226-228 Newbury Street.

Pl.’s Ex. 8 (Talanian Dep.) (Dkt # 61-10) at 53, 118; Pl.’s Ex. 5 (Dkt # 61-7);

Pl.’s Ex. 6 (Dkt # 61-8). Richmond admits that he lit candles and burned

incense in the gallery. Pl.’s Ex. 3 (Richmond Dep.) (Dkt # 61-5) at 151, 157.

Richmond also admits to smoking marijuana on a regular basis, though he

denies ever having smoked marijuana or cigarettes in the gallery. 1 See id. at

148-149; Pl.’s Ex. 2 (Richmond Interrogs.) (Dkt # 61-4) No. 19.

      On October 16, 2016, at 5:30pm, Richmond noticed a plume of smoke

while waiting on two customers at the front of the gallery. Richmond Dep.

at 102. The smoke trail led to the bathroom at the rear of the gallery where

Richmond saw a burning stack of cardboard boxes that had been stored

against the wall of the bathroom. Id. at 104, 108; Richmond Interrogs. No. 8.

No one other than Richmond, who had last used the bathroom several hours

earlier, had regular access to bathroom. Richmond Dep. at 93, 110. Despite

Richmond’s attempts to extinguish the fire, 2 it reignited, forcing the




      1 Employees of Piattini had observed Richmond smoking outside the
art gallery on occasion. Stoyanova Dep. at 19. Accounts vary, however, as to
how often Richmond smoked, the locations where he smoked, and what he
smoked (cigarettes or marijuana).
      2 Luis Cano, the head chef at Piattini, also attempted to help put out
the fire. Cano Dep. at 14, 17.

                                        2
          Case 1:19-cv-11529-RGS Document 65 Filed 05/10/21 Page 3 of 10




evacuation of the building. Id. at 106, 108-110, 113; Richmond Interrogs.

No. 8.

      The Boston Fire Department arrived at around 6:00pm, followed by

the Fire Investigation Unit. Pl.’s Ex. 4 (O’Brien Dep.) (Dkt # 61-6) at 42-44.

Talanian, who also came to the scene, observed Richmond “laughing

inappropriately.” Talanian Dep. at 115. Fire Investigator Richard Fullam

began his inspection after the fire was extinguished and remained at the

scene for 70 minutes. Pl.’s Ex. 19 (Fullam Dep.) (Dkt # 61-21) at 14, 46. 3

Fullam determined that the suppression efforts had not compromised the

fire scene. Id. at 39. Finding no evidence of candles, incense, cigarette butts,

ashtrays, or other smoking materials in the bathroom, he concluded that the

fire’s cause was electrical. Id. at 37-38, 42.

      After the fire, Richmond closed the gallery. S. Richmond Dep. at 41.

The odor of smoke at Piattini disappeared with his departure. Megwa Dep.

at 24, 55, 69. AmGUARD filed this negligence action in the federal district

court on July 12, 2019, invoking the court’s diversity jurisdiction.        On

February 26, 2021, Richmond moved for summary judgment.



      3Richmond left the scene before the fire had been put out; Fullam
attempted to contact him but could not reach him. Fullam Dep. at 35.
Richmond returned later that night to retrieve personal belongings.
Talanian Dep. at 97.

                                        3
       Case 1:19-cv-11529-RGS Document 65 Filed 05/10/21 Page 4 of 10




                               DISCUSSION

      Summary judgment is appropriate when, based upon the pleadings,

affidavits, and depositions, “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “To succeed, the moving party must show that there is an absence

of evidence to support the nonmoving party’s position.” Rogers v. Fair, 902

F.2d 140, 143 (1st Cir. 1990). However, “when the facts support plausible but

conflicting inferences on a pivotal issue in the case, the judge may not choose

between those inferences at the summary judgment stage.” Coyne v. Taber

Partners I, 53 F.3d 454, 460 (1st Cir. 1995).

      Richmond argues that AmGUARD’s case, including the opinion of its

fire cause and origin expert, Daniel Roy, “relies entirely upon speculation

and conjecture.” Mot. for Summ. J. (Dkt # 60-1) at 1-2. Specifically, he

challenges Roy’s opinion, based on the smells reported by Megwa and her

employees, that Richmond had been smoking in the gallery bathroom on the

day of the fire because it ignores “equally probable circumstances which

would explain the presence of such odors” of smoke at Piattini. Id. at 8.

AmGUARD responds that “the record is replete with an enormous amount

of direct and circumstantial evidence creating a genuine dispute . . . about

the cause of this file [sic].” Opp’n (Dkt # 61) at 10. The court agrees.


                                       4
          Case 1:19-cv-11529-RGS Document 65 Filed 05/10/21 Page 5 of 10




      “When the cause of an event is not susceptible to a determination by

the jury’s ‘general knowledge of practical affairs’, such as a fire, it must be

supported by expert testimony.” Woods Hole Oceanographic Inst. v. ATS

Specialized, Inc., 2021 WL 220098, at *4 (D. Mass. Jan. 21, 2021), quoting

Enrich v. Windmere Corp., 416 Mass. 83, 86 (1993). 4 An expert in these

circumstances may infer a plausible explanation for an accident from

evidence even if the facts “do not clearly point to a determinative cause.”

Watson v. Electrolux Pro. Outdoor Prod., Inc., 2006 WL 2246416, at *4 (D.

Mass. Aug. 4, 2006), citing Pace v. Ins. Co. of N. Am., 838 F.2d 572, 578 (1st

Cir. 1988). Such inferences, however, “must be based on probabilities rather

than possibilities and may not be the result of mere speculation.” Id., quoting

Goffredo v. Mercedes-Benz Truck Co., 402 Mass. 97, 101 (1988). In other

words, Roy must identify “the factual basis and the process of reasoning

which makes the conclusion viable in order to defeat a motion for summary

judgment.” Hayes v. Douglas Dynamics, Inc., 8 F.3d 88, 92 (1st Cir. 1993).




      4 Compare Petchel v. Collins, 59 Mass. App. Ct. 517, 522-523 (2003)
(no expert was necessary to demonstrate a causal connection between
propane tanks and the origin of a fire), with Triangle Dress, Inc. v. Bay State
Serv., Inc., 356 Mass. 440, 441-442 (1969) (expert testimony was required
where the only evidence was that a fire broke out two hours after the
defendant had repaired an air conditioner).

                                        5
         Case 1:19-cv-11529-RGS Document 65 Filed 05/10/21 Page 6 of 10




     Roy bases his opinion that the fire was caused by human accident, such

as an unattended candle, burning incense, or the careless use or disposal of

smoking materials, on his personal investigation. See Pl.’s Ex. 13 (Roy Rpt.)

(Dkt # 61-15) at 13. He inspected the fire scene on October 19, 2019; he

attended a Joint Scene Inspection and a lab exam on November 30, 2016,

and March 23, 2017, respectively; and he interviewed the potential

witnesses, including Richmond, Richmond’s parents, Megwa, employees of

Piattini, and members of the Boston Fire Department.

     During his investigation, Roy discovered cardboard embedded within

a light fixture on the ceiling of the gallery bathroom, which he deduces was

intended to cover the fan to prevent smoke from escaping through the air

ducts. See Pl.’s Ex. 12 (Roy Dep.) (Dkt # 61-14) at 108-109. He inferred from

the regularity with which Richmond smoked and the frequent complaints of

the odor of smoke in Piattini that Richmond had a habit of smoking in the

gallery, including on the date of the fire.5 In his opinion, the burn patterns




     5   Some of AmGUARD’s evidence concerning Richmond’s smoking
habit is, as Richmond argues, inadmissible. See Reply (Dkt # 64) at 4-6. For
example, Megwa’s testimony that she was told that Richmond was observed
smoking on the date of the fire is hearsay. See Megwa Dep. at 20, 23, 33.
The same is true of statements of witnesses who reported hearing that the
fire had been caused by a person smoking in the art gallery. See Stoyanova
Dep. at 69; Pl.’s Ex. 18 (Battistacci Dep.) (Dkt # 61-20) at 33.

                                       6
       Case 1:19-cv-11529-RGS Document 65 Filed 05/10/21 Page 7 of 10




were inconsistent with an electrical cause, contrary to the conclusions of

Fullam and Richmond’s expert, Daniel Slowick, as the fire damage was more

extensive on the wall opposite the bathroom’s emergency light. Id. at 196,

203. He also found no heat or ignition sources in proximity to the cardboard

boxes that caught fire. Id. at 157.

      Richmond’s objection to Roy’s opinion conflates “speculation and

conjecture” with circumstantial evidence and inferences. See, e.g., Mot. at 8.

It is true, as Richmond argues, that no witnesses observed an open flame in

the gallery or smelled marijuana or cigarette smoke permeating Piattini on

the date of the fire. See, e.g., Cano Dep. at 26-27, 50, 53; Stoyanova Dep.

at 27; Battistacci Dep. at 29. “Yet tort law often encounters situations in

which there are no witnesses and no direct evidence as to the cause of an

event that results in harm. Fire cases are one example.” Ricci v. Alternative

Energy Inc., 211 F.3d 157, 162-163 (1st Cir. 2000); see also Minerals &

Chems. Philipp Corp. v. S.S. Nat’l Trader, 445 F.2d 831, 832 (2nd Cir. 1971)

(“By the very nature of a fire, its cause must often be proven through a

combination of common sense, circumstantial evidence and expert

testimony.”). The absence of direct evidence, in other words, does not by

itself defeat a negligence claim. See One Beacon Ins. Co. v. Electrolux, 436

F. Supp. 2d 291, 295 (D. Mass. 2006) (denying summary judgment on


                                      7
          Case 1:19-cv-11529-RGS Document 65 Filed 05/10/21 Page 8 of 10




negligence claim where plaintiff’s expert could not determine with scientific

certainty the exact cause of a fire because of a lack of physical evidence).

      Alternatively, Richmond argues that Roy arrived at his conclusion

through negative corpus, a process of elimination akin to differential

diagnosis that is deemed unsound by the National Fire Protection

Association (NFPA)’s Guide for Fire and Explosion Investigations 921, the

handbook on which fire causation investigators generally rely. Mot. at 9.

NFPA 921 § 19.6.5 defines this methodology as “[i]dentifying the ignition

source for a fire by believing to have eliminated all ignition sources found,

known, or suspected to have been present in the area of origin, and for which

no supporting evidence exists.” However, as AmGUARD notes, NFPA 921

does approve a process of eliminating alternative causes of a fire so long as a

“[d]etermination of the ignition source [is] based on data or logical

inferences drawn from that data” or “derived from evidence, observations,

calculations, experiments, and the laws of science.” Id.; accord Sarro v.

Philip Morris USA Inc., 857 F. Supp. 2d 182, 186 (D. Mass. 2012) (collecting

cases).

      The First Circuit has cautioned that “the Daubert regime should be

employed only with great care and circumspection at the summary judgment

stage.” Cortes–Irizarry v. Corporacion Insular De Seguos, 111 F.3d 184, 188


                                        8
       Case 1:19-cv-11529-RGS Document 65 Filed 05/10/21 Page 9 of 10




(1st Cir. 1997). Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993), imposes a duty on federal trial judges to play the role of “gatekeeper,”

ensuring that the fact-finding process does not become distorted by

“expertise that is fausse and science that is junky.” Kumho Tire Co., Ltd. v.

Carmichael, 526 U.S. 137, 159 (1999) (Scalia, J., concurring). Daubert,

however, as stressed in the advisory note to the December 1, 2000

amendment to Fed. R. Evid. 702, “did not work a ‘seachange over federal

evidence law,’ and ‘the trial court’s role as a gatekeeper is not intended to

serve as a replacement for the adversary system.’” Cf. United States v.

Mitchell, 365 F.3d 215, 245 (3d Cir. 2004) (Becker, J.) (“[T]he court is only a

gatekeeper, and a gatekeeper alone does not protect the castle.”).

      Daubert does not require that a party who proffers expert
      testimony carry the burden of proving to the judge that the
      expert’s assessment of the situation is correct. . . . In short,
      Daubert neither requires nor empowers trial courts to determine
      which of several competing theories has the best provenance. It
      demands only that the proponent of the evidence show that the
      expert’s conclusion has been arrived at in a scientifically sound
      and methodologically reliable fashion.
Ruiz-Troche v. Pepsi Cola of Puerto Rico Bottling Co., 161 F.3d 77, 85 (1st

Cir. 1998) (citations omitted).




                                       9
      Case 1:19-cv-11529-RGS Document 65 Filed 05/10/21 Page 10 of 10




      Roy’s expert report satisfies the Ruiz-Troche test.6         Whether his

opinion will ultimately satisfy a jury is a matter for the trial process to

determine. “Vigorous cross-examination, presentation of contrary evidence,

and careful instruction on the burden of proof are the traditional and

appropriate means of attacking shaky, but admissible evidence.” Daubert,

509 U.S. at 596.

                                    ORDER

      For the foregoing reasons, Richmond’s motion for summary judgment

is DENIED. The Clerk will schedule a date for trial at a time practicable given

the current pandemic.

                                     SO ORDERED.

                                     /s/Richard G. Stearns  _____
                                     UNITED STATES DISTRICT JUDGE




      6 Certain of Roy’s inferences give the court pause – particularly the
generalization that “people who smoke tend to lie.” Roy Dep. at 156-158. An
expert’s theory “based on nothing more than the fact that the defendant was
a smoker . . . [i]s ‘nothing more than a hunch that fails to satisfy Fed. R. Evid.
702(b)’s evidence and data-based standard.’” Pac. Indem. Co. v. Dalla Pola,
65 F. Supp. 3d 296, 303 n.2 (D. Mass. 2014), quoting State Farm Fire & Cas.
Co. v. Steffen, 948 F.Supp.2d 434 (E.D. Pa. 2013). But the “smokers lie”
insinuation, while it may be fodder for cross-examination, is not the linchpin
or by any means central to Roy’s opinion.

                                       10
